DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 Response to Amendment
In the amendment filed 1/7/2021, Claims 1-3 and 8 have been amended.
Claims 1-8 are pending.  Claims 1-3 and 8 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 1/7/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being anticipated over Ford, US 4589966.
As to Claim 1:
	Ford discloses a battery pack (see “electrolytic cells 11, 12, 14”, Col. 3, line 66-Col. 4, line 10, Fig. 1-2) comprising:
	a plurality of modules including a unit battery which is coupled in parallel to a balancing circuit (see “… a resistor in a cell jumper switch as a parallel resistive path across cell that can be used to redirect the current around the cell”, Col. 2, lines 37-41, Fig. 1-2);
a busbar coupling two adjacent ones of the plurality of modules in series (see “… a cell bank consisting of a plurality of adjacently positioned electrolytic cells connected in series via inlet bus bar and outlet bus bar connections and intercell connector links to an electrical power source…”, Claim 1, Fig. 1-2); and
wherein one terminal of the busbar is coupled to a cathode of one module of the two adjacent modules and another terminal of the busbar is coupled to an anode of another module of the two adjacent modules (see “… a cell bank consisting of a plurality of adjacently positioned electrolytic cells connected in series via inlet bus bar and outlet bus bar connections and intercell connector links to an electrical power source…”, Claim 1, Fig. 1-2 – it is noted that the cells are connected in series via bus bars.  Thus the series connection would inherently connect a positive or negative terminal to a negative or positive terminal, respectively), and
wherein one terminal of the resistor is coupled to the cathode of one module and another terminal of the resistor is coupled to the anode of another module (see “In the closed position, the current passes through the resistors and bypasses cell 12, flowing into the inlet bus bar Z of the immediately following cell 14…”, Col. 4, lines 21-41, Col. 5, lines 29-47).
As to Claim 2:
(see “In the closed position, the current passes through the resistors and bypasses cell 12, flowing into the inlet bus bar Z of the immediately following cell 14…”, Col. 4, lines 21-41, Col. 5, lines 29-47).
As to Claim 3:
	Ford discloses plurality of resistors are provided; thus, the resistance values of the respective resistors can be either formed to be equal or different from each other.  Each circuit has its own resistors which can be equal or different from each other depending on the application.  Ford also discloses that the resistors R1, R2, and R3 have a total parallel resistance in the combined circuits in jumped switch 10 of RT= (Eo+C-ka)/(KA-ka) (Col. 4, lines 21-40).
As to Claim 8:
	Ford discloses that the resistor module is able of allowing the cell to disconnect from the bus bar and allow current flow through the resistor module by opening and closing switches (Abstract; Col. 4, lines 11-20, Col. 4, lines 42-64).

Claim Rejections - 35 USC § 103
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over foreign reference KR20160067599 (hereinafter, KR’599; as cited on the IDS), in view of Ford, US 4589966.
As to Claim 1:
	KR’599 discloses a battery pack (see “… Fig. 1… battery pack 10…” Pg 3-4) comprising:
a plurality of modules including a unit battery which is coupled in parallel to a balancing circuit, the module including a single unit battery or a plurality of unit batteries which are connected in series with each other (see “… overvoltage protection circuit …. Both ends of the busbar… connected in parallel with the bus bar…”, Pg 6, Fig. 1-2);
at least one busbar having one terminal connected to a cathode of one module and the other terminal connected to an anode of the other adjacent module to connect adjacent modules
in series with each other (see “… a battery bus bar… 203… “, Fig. 2, Pg 10-11; “… bus bar… first battery module… second battery module in series…”, Pg 6).
	KR’599 discloses a protection circuit in parallel between the two groups of batteries but does not disclose whether it includes a resistor.
	In the same field of endeavor, Ford also discloses cell pack having bus bars connecting in series the terminals of the cell pack (Abstract, Fig. 1-2) similar to that of KR’599.  Ford further a jumper switch system that allows the system to bypass the bus bar connection and run the current through the resistor modules, which prevent the reverse of current flow (Col. 2, lines 30-36).
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a jumper system arranged as taught by Ford to the battery module of KR’599 as to prevent the reverse of current flow (Col. 2, lines 30-36).
As to Claim 2:

As to Claim 3:
	KR’599 is modified to have an absorption circuit connected in parallel to the bus bar.  Each circuit has its own resistors which can be equal or different from each other depending on the application; thus, it would have been obvious to a person skilled in the art at the time of the invention that the incorporated absorption circuit in each of the bus bar of Ikeda can have equal or different resistance depending on the application of the battery module.
As to Claim 8:
	KR’599 discloses a overvoltage protection circuit that can sense and when a voltage falls below a certain threshold [0008, 0012], which allows the resistor with the voltage detection device to be able to sense/detect when the busbar is opened due to problem such as damaged bus bar. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the reference CN 102025262 is no longer being relying on to teach the missing limitation of KR’599.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723